Glen Harrison, plaintiff in error was charged by information with the crime of assault with intent to kill one W.K. Giddings, and was tried at the September, 1909, term of the District Court of Beckham County. The jury returned a verdict finding the defendant guilty of assault with a dangerous weapon with intent to do bodily harm, and assessed his punishment at imprisonment in the penitentiary for a period of one year. The judgment and sentence was entered on September 24, 1909. From that judgment an appeal was properly perfected by filing in this court on October 21, 1909, a petition in error with case-made attached, and proof of service of notices of appeal. No briefs have been filed on behalf of plaintiff in error. On August 29, 1910, the Attorney General filed a motion to affirm the judgment for want of prosecution. It is apparent that the appeal in this case has been substantially abandoned. However, we have carefully examined the record, and we find that a fair and impartial trial was had. Therefore the judgment of the District Court of Beckham County is in all things affirmed. *Page 471